Citation Nr: 0827069	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral conjunctivitis due to tear gas chemical burn.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of left 
ocular orbital fracture resulting in up-gaze paralysis.

3.  Entitlement to service connection for residuals of left 
ocular orbital fracture resulting in up-gaze paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to November 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision in which the 
RO reopened the claim for service connection for residuals of 
left ocular orbital fracture resulting in up-gaze paralysis,         
but denied it on the merits, and continued a 10 percent 
disability rating for bilateral conjunctivitis.  The veteran 
filed a notice of disagreement (NOD) in May 2003, and the RO 
issued a January 2004 statement of the case (SOC) in February 
2004.  

In January 2004, the veteran had an informal hearing 
conference with a Decision Review Officer (DRO) at the RO; a 
transcript of the informal hearing conference report is 
associated with the claims file.  

By a January 2004 rating decision, a DRO granted service 
connection and assigned a 30 percent disability rating for 
bilateral blepharitis due to tear gas chemical burn, 
effective December 19, 2001.

In May 2004, the RO issued a supplemental SOC (SSOC) to the 
veteran, in which he was informed that a substantive appeal 
or request for an extension to file a substantive appeal had 
to be received by the RO within 60 days to have timely 
perfected his appeal on these matters.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2004.

In his substantive appeal, the veteran also requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) at the RO (a Travel Board hearing). A hearing was 
thereafter scheduled for October 2007, at the RO; however, 
the record indicates that in October 2007, the veteran's 
representative, on the veteran's behalf, cancelled this 
hearing.

As indicated above, the RO reopened the claim for service 
connection for residuals of left ocular orbital fracture 
resulting in up-gaze paralysis and addressed the claim on the 
merits.  However, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) 
to address the question of whether new and material evidence 
has been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized that portion of the appeal 
involving residuals of left ocular orbital fracture as 
encompassing the two matters set forth on the title page.

In December 2007, the veteran submitted additional evidence, 
consisting of VA treatment records for his eye conditions on 
appeal, without a waiver of initial RO consideration.  In 
addition, he submitted a new VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
appointing the American Legion as his authorized 
representative.  The veteran had previously been represented 
by Disabled American Veterans.  The Board recognizes the 
change in representation.

In July 2008, a Deputy Vice-Chairman of the Board granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision reopening the claim for service 
connection for residuals left ocular orbital fracture, is set 
forth below.  The claim for service connection for residuals 
left ocular orbital fracture, on the merits, and for an 
increased rating for bilateral conjunctivitis are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
November 2007 letter, the veteran requested consideration for 
an increase in his rating due to his deteriorated eyesight.  
As the veteran was granted service connection and assigned a 
separate 30 percent rating for bilateral blepharitis during 
the pendency of this appeal, the Board finds that the 
veteran's statement in his November 2007 letter raises a 
claim for an increased rating for bilateral blepharitis.  As 
this issue has not yet been addressed, it is referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the request to reopen has been accomplished.

2.  Service connection for aggravation of paralysis, left 
ocular muscle was denied in a February 1947 rating decision.  
Although the RO notified him of this denial later in March 
1947, the veteran did not initiate an appeal.

3.  In a January 1999 decision, the RO determined that new 
and material evidence to reopen the previously denied claim 
for service connection for residuals left ocular orbital 
fracture had not been received.

4.  Evidence associated with the claims file since the RO's 
January 1999 decision is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 1947 decision that denied the claim for 
service connection for aggravation of paralysis, left ocular 
muscle is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2. The January 1999 RO decision that declined to reopen the 
claim for service connection for residuals left ocular 
orbital fracture is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  As evidence received since the RO's January 1999 denial 
is new and material, the criteria for reopening the claim for 
service connection for residuals left ocular orbital fracture 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As indicated above, the veteran's claim for service 
connection for paralysis, left ocular muscle had previously 
been considered and was denied in a February 1947 rating 
decision.  As the veteran did not appeal, that decision is 
final.  A petition from the veteran to reopen his claim for 
service connection was also previously considered by the RO; 
however, in a January 1999 rating decision the RO declined to 
reopen the claim since no new and material evidence was 
received.  As the veteran did not appeal, that decision is 
now final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most 
recently, the veteran sought to reopen his claim for service 
connection for residuals left ocular orbital fracture in 
December 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the January 1999 RO 
decision that declined to reopen the claim for service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Initially, in the February 1947 decision, the RO denied the 
veteran's claim for service connection for aggravation of 
paralysis of a left eye muscle due to chemical exposure, as 
having existed prior to service, finding that the veteran's 
occasional displopia was attributable to a pre-existing 
muscle paralysis, and was not caused or aggravated by in-
service chemical gas exposure.

In the January 1999 decision, the RO declined to reopen the 
veteran's claim for service connection because the new 
evidence added to the record did not provide competent 
medical evidence to link the veteran's left ocular muscle 
paralysis to disease or injury in service, or with an 
increase of a pre-existing left eye pathology.   

Evidence added to the claims file since the RO's last final 
decision in January 1999 includes additional VA medical 
records; VA examination reports; a January 2004 RO hearing 
transcript; additional statements from the veteran and his 
representative, to include contentions that there is no clear 
and convincing evidence that the veteran had a pre-existing 
left eye condition upon entrance into service.  .  

Significantly, in a December 2001 letter, VA physician, A. S. 
Whiting, M.D.,  stated that he discussed with the veteran his 
history of injury to his left side of his face during service 
and stated that the current medical findings would not 
contradict the history provided by the veteran.  Dr. Whiting 
opined that the veteran has a physical disability from his 
eyes due to his military service.  In a March 2004, Dr. 
Whiting opined that the veteran's symptoms of double vision 
and headache were related to a head injury he sustained 
during his service.  A September 2004 VA surgical 
ophthalmology record includes an impression of some visual 
symptoms probably vascular (like ophthalmic migraine); 
diplopia due to left eye motility restrictions, and chronic 
photophobia due to the veteran's chronic 
blepharoconjunctivitis, both eyes, and war time chemical 
exposure.  

This additional evidence, received since the RO's January 
1999 decision, is new in that it was not previously of record 
and considered by the RO in January 1999.  It is also 
material because - at least according to the veteran's VA 
ophthalmologist, it raises a reasonable possibility of 
substantiating the claim.  That is to say, the statement from 
the VA ophthalmologist in March 2004 supports the veteran's 
contention that he has residuals of a left ocular orbital 
fracture that was incurred in or aggravated by service.  
Although the conclusions are not definite, the holding in 
Justus clarifies that it is impermissible to weigh the 
probative value of the December 2001 and March 2004 medical 
opinions from the VA ophthalmologist at this preliminary 
stage of merely determining whether the claim should be 
reopened.  See, too, Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (where the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the veteran's claim.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of left 
ocular orbital fracture resulting in up-gaze paralysis has 
been received, the appeal is granted.


REMAND

As an initial matter, in December 2007, the veteran submitted 
additional evidence to the RO after the appeal was certified 
to the Board, consisting of VA treatment records for his left 
eye conditions on appeal.  The evidence was not accompanied 
by a signed waiver of RO jurisdiction from the veteran. The 
RO forwarded this evidence directly to the Board.  Because 
additional pertinent evidence has been received by Board 
after the certification of the appeal, and the veteran has 
not waived RO jurisdiction, the Board has no alternative but 
to remand these matters for RO consideration of the 
additional evidence received, in the first instance.  See 38 
C.F.R. § 20.1304 (2007).

Additionally, the Board finds that the requirements of VA's 
duty to notify and assist the claimant have not been met as 
to the claim for service connection, on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The RO has adjudicated the veteran's claim for service 
connection for residuals of left ocular orbital fracture 
resulting in up-gaze paralysis, on the merits, as having 
existed prior to enlistment.  However, as noted above, the 
veteran asserts that there is no clear and convincing 
evidence that the veteran had a pre-existing left eye 
condition upon entrance into service, and that the basis for 
his claim for residuals of a left ocular orbital fracture is 
entitlement to direct service connection.  The RO has not 
provided the veteran with notice of the current legal 
authority governing the burden of proof in claims involving 
aggravation of a pre-existing disability-specifically, 
VAOPGCPREC 3- 2003 (July 16, 2003) and Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) (holding that to rebut the 
presumption of soundness in 38 U.S.C.A. § 1111, VA must show, 
by clear and unmistakable evidence, that (1) the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated (beyond its natural progression) by 
service, and that the claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches).  Action by the RO is required to satisfy 
the provisions of the VCAA.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The Board also finds that further development is needed 
before adjudication of the claim for service connection for 
residuals of left ocular orbital fracture resulting in up-
gaze paralysis, on the merits, as well as its consideration 
of the claim for an increased rating.

While the veteran has submitted December 2001 and March 2004 
letters from his VA ophthalmologist sufficient to reopen the 
claim for service connection, the VA ophthalmologist's 
statements are not sufficient for a full and fair resolution 
of the claim.  There is no indication that the VA 
ophthalmologist had the opportunity to review the veteran's 
claims file, to specifically include the veteran's service 
treatment records and post-service medical records.   In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  For these 
reasons, the Board concludes that while the medical opinions 
in the December 2001 and March 2004 letters from the 
veteran's VA ophthalmologist were sufficient to reopen the 
claim for service connection, 

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2007).

Under the circumstances of this appeal,, the Board finds that 
a medical opinion -based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for residuals of left ocular 
orbital fracture resulting in up-gaze paralysis, on the 
merits.  See 38 U.S.C.A. § 5103A.

In regards to the increased rating claim on appeal, the QTC 
examination of October 2002 which failed to include a claims 
file review, does not appear to be sufficient for the purpose 
of ascertaining the etiology of these claimed disabilities. 
Pertaining to the claims for increased ratings, the veteran 
asserts that the findings provided in the April 2007 QTC 
examination report do not reflect the current severity of his 
service-connected bilateral conjunctivitis.   Specifically, 
he indicated the presence of symptomatology, to include the 
loss of his vision, which might support an increased rating.  
Therefore, considering the veteran's contentions regarding a 
worsening of his condition, the record of additional 
treatment for his service-connected eye condition since the 
last QTC examination, the Board is of the opinion that 
additional medical examination(s) would be helpful in 
assessing the veteran's current manifestations of his 
service-connected bilateral conjunctivitis.  Hence, current 
medical findings responsive to the relevant rating criteria 
are needed to properly evaluate the disabilities under 
consideration.  See 38 U.S.C.A. § 5103A.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Centers (VAMCs) in Asheville, North Carolina, dated 
up to October 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Asheville VAMC since October 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response. See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should ensure 
that its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate, and Wagner, cited to above.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Further, in adjudicating the increased rating claim on 
appeal, the RO must document its specific consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1. The RO should obtain from the 
Asheville VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's eyes, from October 2006 to the 
present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that he provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to his claims 
remaining on appeal. 

The notice letter should inform the 
veteran of the information and evidence 
needed to establish service connection 
for a pre-existing disorder beyond its 
natural progression, consistent with 
VAOPGCPREC 3- 2003 and Wagner. 

The RO should request the veteran to 
furnish all pertinent evidence in his 
possession relating to each of the claims 
on appeal, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
(cited to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should schedule the veteran for a 
VA examination by an ophthalmologist.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should evaluate the veteran 
in order to ascertain the nature and 
etiology of any current disability 
involving the right and left eyes, to 
include blindness. All visual impairment 
and other residual disability affecting 
the right and left eyes due to inservice 
exposure to tear gas (see service medical 
records) should be identified. The 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
current left eye disorder is etiology 
related to the veteran's in-service eye 
injury or to any other circumstances of 
his service.  

The examiner should clarify whether the 
left ocular orbital fracture resulting in 
up-gaze paralysis existed prior to 
service, and if so, indicate whether the 
veteran sustained additional visual 
impairment beyond that which may have 
existed prior to service -- to include 
aggravation during service by 
superimposed disease or injury.

The examiner is also requested to 
determine the current manifestations of 
the veteran's service-connected bilateral 
conjunctivitis.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  See 38 C.F.R. § 
3.655 (2007).

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of left 
ocular orbital fracture resulting in up-
gaze paralysis and the claim for an 
increased rating for bilateral 
conjunctivitis, in light of all pertinent 
evidence and legal authority.  The RO 
should specifically document its 
consideration of whether "staged rating" 
of the service-connected eye disability, 
pursuant to Hart (cited to above), is 
appropriate,

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


